PER CURIAM.
The appellant seeks review of an adverse final judgment striking its amended answer and affirmative defense and, appellant electing not to plead further, granting ap-pellee the injunctive relief sought, to wit: removal of a trailer from appellant’s lot so as to comply with restrictions imposed on said lot.
No error is found in the action of the trial court striking the amended answer and affirmative defense. The record shows that appellee gave appellant no indication of an intent to abandon the restrictions so as to constitute an estoppel to enjoin the breach, and the amended answer fails to set forth any sufficient defense in law to the complaint.
The judgment appealed from is affirmed.
JOHNSON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.